Opinion, by
Evans, J.
The testimony showed that the merchandise consists of sweetened chocolate to which has been added a mixture of 29.8 percent of nuts, almonds, and honey, and that it is similar to that described in Herzog v. United States (T. D. 43666). From the testimony it also appeared that the commodity is someting more than sweetened chocolate, Abstract 17884, 15 Treas. Dec. 26, cited, and the Treasury Department has held that articles mixed with nuts are confectionery and not chocolate (T. D. 40550). The protest was therefore overruled.